         Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 1 of 8




 1 Abenicio Cisneros, SBN 302765
   2443 Fillmore Street, #380-7379
 2
   San Francisco, CA 94115
 3 707-653-0438
   acisneros@capublicrecordslaw.com
 4
     Attorney for Plaintiff NATIONAL LAWYERS GUILD,
 5
     SAN FRANCISCO BAY AREA CHAPTER
 6
 7                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                        SAN FRANCISCO-OAKLAND DIVISION
 9
10 NATIONAL LAWYERS GUILD, SAN      )
     FRANCISCO BAY AREA CHAPTER,    )
11                                  )               COMPLAINT FOR DECLARATORY
                    Plaintiff,      )               AND INJUNCTIVE RELIEF UNDER
12                                  )               THE FREEDOM OF INFORMATION
         vs.                        )               ACT, 5 USC § 552
13                                  )
     DEPARTMENT OF HOMELAND         )
14   SECURITY; DEPARTMENT OF        )
     HOMELAND SECURITY OFFICE OF    )
15   CUSTOMS AND BORDER PROTECTION, )
                                    )
16                                  )
                   Defendants.      )
17                                  )
                                    )
18                                )

19                                      INTRODUCTION

20         1.     Plaintiff NATIONAL LAWYERS GUILD, SAN FRANCISCO BAY AREA
21 CHAPTER files this Freedom of Information Act suit under 5 U.S.C. § 552 to force
22 Defendants DEPARTMENT OF HOMELAND SECURITY (“DHS”), AND
23 DEPARTMENT OF HOMELAND SECURITY CUSTOMS AND BORDER
24 PROTECTION (“CBP”) to produce records related to the detention and interrogation of
25 Jerome Aladdin Succor Aba, a Filipino activist who was detained for 28 hours by CBP at
26 San Francisco International Airport before being denied entry to the United States.
27
28
                                     NLGSF v. DHS, et al., No. ________
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 2 of 8



 1                                                  PARTIES
 2       2.    Plaintiff NATIONAL LAWYERS GUILD, SAN FRANCISCO BAY AREA
 3             CHAPTER (“NLGSF”) is a not-for-profit organization. NLGSF is an association of
 4             jailhouse lawyers, legal workers, law students and lawyers which advocates for social
 5             change and human rights. Its goals include promoting justice in the administration of
 6             the law, eliminating racism and protecting civil rights and liberties. NLGSF
 7             submitted the FOIA requests at issue in this case.
 8       3.    Defendant DHS is a federal agency subject to the Freedom of Information Act, 5
 9             U.S.C. § 552.
10       4.    Defendant CBP is a federal agency subject to the Freedom of Information Act, 5
11             U.S.C. § 552.
12                                     JURISDICTION AND VENUE
13       5.    This case is brought under 5 U.S.C. § 552(a)(6)(C)(i) and presents a federal question
14             conferring jurisdiction on this Court.
15       6.    Venue is proper under 5 U.S.C. § 552(a)(4)(B) because Plaintiff NLGSF is located in
16             this District.
17                                    INTRADISTRICT ASSIGNMENT
18       7.    Pursuant to Local Rule 3-2, this action is properly assigned to the San Francisco or
19             Oakland divisions of this Court.
20                                       FACTUAL ALLEGATIONS
21             NLGSF’s FOIA REQUESTS
22
         8.    On April 24, 2018, NLGSF1 submitted a FOIA request (“Request 1”) for records
23
               “related to Mr. Jerome Aba, an individual from the Philippines who was in the
24
               custody of the U.S. Customs & Border Protection (“CBP”) upon his arrival to the San
25
               Francisco International Airport (“SFO”) on or about April 17, 2018 at approximately
26
27
     1
28    The requests at issue were submitted by both NLGSF and the American Civil Liberties Union
     Foundation of Northern California (“ACLU”) by ACLU staff attorney Vasudha Talla.
                                                        -1-
                                           NLGSF v. DHS, et al., No. ________
                                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
              Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 3 of 8



 1             8:00 p.m. until his departure from SFO on or about April 19, 2018 at approximately
 2             2:00 a.m.” The request went on to identify four categories of records which would be
 3             included in responsive records but which the request is not limited to: (1) records
 4             relating to Mr. Aba’s travel to and from the United States, such as his visa, records
 5             reflecting his detention and questioning, and documents he may have signed while in
 6             CBP custody; (2) records of communications by and between CBP and other federal,
 7             state, foreign, or international persons or entities regarding Mr. Aba; (3) records
 8             relating to the detention and interrogation of Mr. Aba, including any video footage of
 9             the detention; and (4) records relating to the individuals who were involved in the
10             detention and interrogation of Mr. Aba. A true and accurate copy of the April 24,
11             2018, FOIA request is attached as EXHIBIT A.
12       9.    On May 29, 2018, NLGSF submitted a second FOIA request (“Request 2”) to CBP
13             and, for the first time, submitted the request to DHS and DOS.2 As in the April 24
14             request, NLGSF sought all records relating to Mr. Aba. However, the May 29 request
15             more explicitly identified categories of responsive records to be provided. In addition
16             to records previously identified, NLGSF identified the following types of records in
17             Request 2: any logs, notes, or chronologies that mention Mr. Aba or that were
18             prepared during the time when Mr. Aba was detained at SFO; any records presented
19             to Mr. Aba for signature (whether or not he signed them); records related to searches
20             of Mr. Aba’s person, belongings or luggage; records related to searches of Mr. Aba’s
21             electronic devices; records reflecting any food ordered by or prepared for Mr. Aba;
22             records making reference to destroyed or discarded records regarding Mr. Aba; and
23             records related to an identified “SIGMA Event #” and “Event #”. A true and accurate
24             copy of the May 29, 2019 FOIA request (with certain personal information redacted)
25
26
     2
27   While this action is against DHS and CBP, Plaintiff is currently in process of exhausting
   administrative remedies against DOS and reserves the right to amend this Complaint once
28 administrative remedies have been exhausted should DOS continue to fail to provide responsive
   records.
                                                      -2-
                                         NLGSF v. DHS, et al., No. ________
                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 4 of 8



 1        is attached as EXHIBIT B.
 2   10. Along with Request 2, NLGSF sent a Department of Homeland Security U.S.
 3        Citizenship and Immigration Services “Signed Freedom of Information/Privacy Act
 4        Request” Form G-639 signed by Mr. Aba authorizing the release of records. See
 5        Exhibit B.
 6        CBP’S FOIA VIOLATIONS
 7   11. CBP has failed to provide records in violation of FOIA.
 8   12. On May 2, 2018, CBP denied Request 1, to which it assigned tracking number “CBP-
 9        2018-050484,” citing to 6 C.F.R. Part 5 §5.3(b) of the DHS FOIA regulations, on the
10        grounds that Request 1 is a “third party request” that was not accompanied by a
11        signed G-639 form authorizing the release of records. A true of accurate copy of
12        CBP’s May 2, 2018 denial is attached as EXHIBIT C.
13   13. In the May 2 denial, CBP did not assert why it believed it could refuse to provide
14        those requested records which do not contain personal information regarding Mr.
15        Aba, such as records identifying staff who participated in Mr. Aba’s detention and
16        interrogation, or communications with other agencies, persons, or entities regarding
17        Mr. Aba.
18   14. On June 11, 2018, CBP acknowledged and closed Request 2. First, CBP sent an
19        email acknowledging receipt of Request 2 and assigning it tracking number “CBP-
20        2018-062870.” Then, CBP sent an email closing Request 2 on the grounds that it is a
21        “duplicate of an earlier request” and asserting that NLGSF’s earlier request (which it
22        referred to by tracking number “CBP-2018-059738,” which is distinct from the
23        tracking number provided in the May 2, 2018 denial) “will be processed in the order
24        it was received.” True and accurate copies of CBP’s June 11 acknowledgment and
25        closure emails are attached as EXHIBIT D.
26   15. On June 13, 2018, CBP sent an additional “acknowledgment” for NLGSF’s requests
27        via automated notice. The notice referenced the new tracking number (“CBP-2018-
28
                                                -3-
                                    NLGSF v. DHS, et al., No. ________
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 5 of 8



 1        059738”) and asserted that the average time to process a FOIA request related to
 2        “travel/border” incidents” is a minimum of 3-6 months. A true and accurate copy of
 3        CBP’s June 13, 2018 acknowledgment is attached as EXHIBIT E.
 4   16. Despite well over a year having passed, to date CBP has not sent any substantive
 5        response and has not provided even a single record in response to either Request 1 or
 6        Request 2.
 7        DHS’S FOIA VIOLATIONS
 8   17. DHS responded separately from CBP, provided its own tracking numbers, and failed
 9        to provide all responsive records.
10   18. On June 11, 2018, DHS sent an acknowledgement letter from the “OBIM FOIA”
11        which assigned tracking number “2018-OBFO-26128” to the request. DHS’s letter
12        invoked a 10-day extension and further asserted that the request seeks records from
13        the “Automated Biometric Identification System (IDENT).” A true and accurate copy
14        of DHS’s June 11 acknowledgment letter is attached as EXHIBIT F.
15   19. On August 28, 2018, DHS responded substantively to the request via letter. DHS
16        asserted that the search of IDENT produced a total of three (3) pages of records,
17        which DHS provided with redactions. To justify redactions, it asserted FOIA
18        Exemption 6, FOIA Exemption 7(C), and FOIA Exemption (7)(E). The letter
19        informed NLGSF of its right to appeal. The letter made no mention of records held
20        by CBP which did not pertain to IDENT, and did not clarify whether this response is
21        meant to apply to CBP’s most recent tracking number (CBP-2018-059738). A true
22        and accurate copy of the DHS’s August 28, 2018 letter is attached as EXHIBIT G.
23   20. On November 11, 2018, NLGSF appealed DHS’s response. First, NLGSF asserted
24        that the DHS response–which indicated only three responsive records exist–did not
25        reflect that DHS had conducted a reasonable and adequate search for records, and
26        that the response did not encompass records held by CBP. Second, the appeal
27        challenged DHS’s assertion of Exemptions (6) and (7)(C) to redact the “Terminal
28
                                                -4-
                                    NLGSF v. DHS, et al., No. ________
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 6 of 8



 1        ID” on the basis that DHS failed to provide a sufficient factual predicate to establish
 2        the basis of the exemptions. Finally, NLGSF challenged DHS’s assertion of
 3        Exemption (7)(E) on the basis that DHS did not provide sufficient factual predicate
 4        to establish that the information withheld was compiled for a law enforcement
 5        purpose, nor that disclosure would risk circumvention of the law. A true and accurate
 6        copy of NLGSF’s appeal of DHS’s response (with sensitive personal information
 7        redacted) is attached as EXHIBIT H.
 8   21. On May 10, 2019, DHS responded to NLGSF’s appeal via letter from the United
 9        States Coast Guard Office of the Chief Administrative Law Judge which reviews
10        FOIA appeals for DHS. The letter affirmed DHS’s denial in part, and remanded the
11        denial in part. Specifically, the letter affirmed DHS’s assertion of FOIA Exemption
12        (7)(E), and remanded for further explanation regarding FOIA Exemption (6). The
13        letter made no mention whatsoever of NLGSF’s assertion that more than three
14        responsive records exist, or that DHS failed to respond on behalf of CBP. The letter
15        asserted that it requested further information from DHS to be supplied within 30
16        days. A true and accurate copy of DHS’s May 10, 2019, letter is attached as
17        EXHIBIT I.
18   22. On June 19, 2019, DHS sent its final response. As before, the letter came from the
19        US Coast Guard. The June 19 letter clarified that DHS provided no further
20        information in response to the May 10 remand and request for further explanation.
21        The letter states that it “constitutes final Agency action and [NLGSF is] now able to
22        appeal this matter to Federal District Court.” A true and accurate copy of DHS’s final
23        response is attached as Exhibit J.
24   23. Plaintiff has incurred, and will continue to incur, attorneys’ fees and costs in an
25        amount to be determined according to proof.
26   /
27   /
28
                                                 -5-
                                     NLGSF v. DHS, et al., No. ________
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 7 of 8



 1                             FIRST CLAIM FOR RELIEF:
      Violation of the Freedom of Information Act for Wrongful Withholding of Agency
 2
                                            Records
 3
     24. Plaintiff incorporates the above paragraphs as if fully set forth herein.
 4
     25. Defendant CBP has wrongfully withheld agency records requested by Plaintiff under
 5
          FOIA and has failed to comply with the statutory time for the processing of FOIA
 6
          requests.
 7
     26. Plaintiff has exhausted the applicable remedies with respect to CBP’s wrongful
 8
          withholding of the requested records.
 9
     27. Plaintiff is entitled to injunctive relief with respect to the release and disclosure of the
10
          requested records because Defendant CBP continues to improperly withhold agency
11
          records in violation of FOIA. Plaintiff will suffer irreparable injury from, and have
12
          no adequate legal remedy for, CBP’s illegal withholding of government records
13
          pertaining to the subject of Plaintiff’s FOIA request.
14
                              SECOND CLAIM FOR RELIEF:
15    Violation of the Freedom of Information Act for Wrongful Withholding of Agency
16                                          Records.

17   28. Plaintiff incorporates the above paragraphs as if fully set forth herein.
18   29. Defendant DHS has wrongfully withheld agency records requested by Plaintiff under
19        FOIA and has failed to comply with the statutory time for the processing of FOIA
20        requests/appeals.
21   30. Plaintiff has exhausted the applicable remedies with respect to DHS’s wrongful
22        withholding of the requested records.
23   31. Plaintiff is entitled to injunctive relief with respect to the release and disclosure of the
24        requested records because Defendant DHS continues to improperly withhold agency
25        records in violation of FOIA. Plaintiff will suffer irreparable injury from, and have
26        no adequate legal remedy for, DHS’s illegal withholding of government records
27        pertaining to the subject of Plaintiff’s FOIA request.
28
                                                  -6-
                                     NLGSF v. DHS, et al., No. ________
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 4:19-cv-06471-DMR Document 1 Filed 10/09/19 Page 8 of 8



 1                                       PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays that this Court:
 3           1. Order Defendant CBP to promptly process and release all responsive records;
 4           2. Order Defendant DHS to promptly process and release all responsive records;
 5           3. Declare that Defendant CBP’s failure to disclose the records requested by
 6              Plaintiff is unlawful;
 7           4. Declare that Defendant DHS’s failure to disclose the records requested by
 8              Plaintiff is unlawful;
 9           5. Award Plaintiff its litigation costs and reasonable attorney’s fees incurred in this
10              action;
11           6. Grant such other relief as the Court may deem just and proper.
12              CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
13         Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other than
14 the named parties, there is no such interest to report.
15
16 Dated: October 9, 2019
                                                        Respectfully submitted,
17
                                                        /S/
18                                                      ABENICIO CISNEROS
                                                        Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                                  -7-
                                      NLGSF v. DHS, et al., No. ________
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
